DETAILED ACTION


This application has been transferred to PRIMARY EXAMINER ANNETTE DIXON, AU 3785. 
This Office Action is in response to the amendment, filed on May 11, 2022.  Primary Examiner acknowledges Claims 1-7, 10-15, 18-23, 27, and 157 are pending in this application, , with Claims 1-7, 10-15, 18-23, and 27 having been currently amended, Claim 157 having been newly added, and Claims 8, 9, 16-18, 24-26, and 28-156 having been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10-14, and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Livingston (U.S. PG Pub. 2002/0062681). 
As to Claim 1, Livingston discloses a respiratory assistance system (10, “the gas measurement device 10 may be incorporated into an oxygen concentrator, such that the gas produced by the concentrator flows through the gas measurement device 10 to allow the sample of gas to be properly analyzed before it is delivered to the patient.”  Para 0022, best seen Figures 1 and 8) configured to provide a flow of gases to a patient (“the gas measurement device 10 may be incorporated into an oxygen concentrator, such that the gas produced by the concentrator flows through the gas measurement device 10 to allow the sample of gas to be properly analyzed before it is delivered to the patient.” Para 0022), the system comprising: a first acoustic transmitter (18a, “The ultrasonic transmitters 18a, 18b are positioned at respective ends of the acoustical pipe 22 such that the signal emitted will generally be directed toward the interior and middle of the housing 12 and parallel with the flow of gas as shown by dashed line A in FIG. 1.” Para 0023) positioned at a first position (closest to 14, “gas inlet port 14” Para 0022) in or near a gases flow path (14), the first acoustic transmitter (18a) configured to transmit a first acoustic signal (“ultrasonic transmitter 18a emits its ultrasonic signal in a direction with the flow of gas, and the second ultrasonic transmitter 18b emits its signal in a direction against the flow of gas.” Para 0023, best seen Figure 1 as terminating at 40 of 32 wherein “Each of the three ultrasonic transducers are electronically coupled to measurement electronics 32 including a microcontroller 40 to analyze the sample of gas flowing though the gas measurement device 10.” Para 0026); a second acoustic transmitter (18b,  “The ultrasonic transmitters 18a, 18b are positioned at respective ends of the acoustical pipe 22 such that the signal emitted will generally be directed toward the interior and middle of the housing 12 and parallel with the flow of gas as shown by dashed line A in FIG. 1.” Para 0023) positioned at a second position (closest to 16, “gas outlet port 16” Para 0022)  in or near the gases flow path (16), the second acoustic transmitter (18b) configured to transmit a second acoustic signal (“ultrasonic transmitter 18a emits its ultrasonic signal in a direction with the flow of gas, and the second ultrasonic transmitter 18b emits its signal in a direction against the flow of gas.” Para 0023, best seen Figure 1 as terminating at 40 of 32 wherein “Each of the three ultrasonic transducers are electronically coupled to measurement electronics 32 including a microcontroller 40 to analyze the sample of gas flowing though the gas measurement device 10.” Para 0026); one or more acoustic receivers (20, “The measurement device 10 further includes an ultrasonic receiver 20 positioned near the middle of the acoustical pipe 22 to receive the signals emitted by the transmitters 18a, 18b.” Para 0024) positioned in the gaseous flow path between the first position (closest to 14) and the second position (closest to 16), the one or more acoustic receivers (20) configured to receive the first and second transmitted acoustic signals (“The ultrasonic receiver 20 is preferably positioned within the acoustical housing 12 at or near the center of the gas flow path between the inlet port 14 and outlet port 16 such that the receiver 20 receives ultrasonic pulses transmitted by the ultrasonic transmitters 18a, 18b.” Para 0024), wherein the first acoustic transmitter (18a) and the second acoustic transmitter (18b) and the one or more acoustic receivers (20) are in electrical communication (via 32, “Each of the three ultrasonic transducers are electronically coupled to measurement electronics 32 including a microcontroller 40 to analyze the sample of gas flowing though the gas measurement device 10.” Para 0026) with a hardware processor (40, “a microcontroller 40”) configured to determine one or more characteristics of gases flow (“The device 10 preferably also includes a temperature sensor 19, which measures the temperature of the gas flowing through the chamber 22 and assists in calculating the flow rate of the gas and compensating the gas concentration measurement.” Para 0025; “Flow rate may be determined by comparing the difference in the time of travel of an ultrasonic signal emitted in the direction of the gas flow and one emitted in the opposite direction” Para 0036) based on the first acoustic signal (“ultrasonic signal”) and the second acoustic signal (“ultrasonic signal”) received by the one or more acoustic receivers (20).
Regarding the newly added limitation by amendment requiring “one or more acoustic receivers positioned in the gaseous flow path between the first position and the second position”, Primary Examiner notes despite Applicant’s assertions the breadth and scope of this limitation does not appear to preclude the teachings of Livingston.  In particular, the gaseous flow path extends from the first position (closest to 14) to the second position (closest to 16) upon which the acoustic transmitters 18a and 18b receive the gaseous flow to facilitate the emerging acoustic signals.  The presence of the acoustic receiver (20) is located between the first and second positions as shown in Figure 1 and further is a part of the gaseous flow path as the pathway along 22 does not preclude or prevent the passage of gases to the acoustic receiver (20) as shown.  The presence of “acoustical reflector 24” does not preclude or prevent the configuration whereby “The receiver 20 may be stationed within a short piece of hollow tubing 23 that is in fluid communication with the interior of the acoustical pipe 22 of the acoustical housing 12, as shown in FIG. 1.” Para 0024). Further, Livingston explicitly states “The reflector 24 preferably reflects some of the sound waves into the hollow tubing 23, but allows the gas flowing through the housing 12 to flow past the reflector 24 and on toward the outlet port 16.” (Para 0025).   Thus, the assertion made by the amendment incorporating the language “in the gaseous flow path” does not appear to overcome the features of Livingston which clearly disclose “fluid communication” of the receiver 20 within the gaseous flow path of 22 as bounded by the flow of gases from the first position (closest to 14) to the second position (closest to 16) such that it “allows the gas flowing through the housing 12 to flow past the reflector 24 and on toward the outlet port 16”.
Regarding claim 4, Livingston discloses the respiratory assistance system of claim 1, wherein the first and second acoustic transmitters face each other along the gases flow path so that acoustic signals produced by each acoustic transmitter are directed toward the other acoustic transmitter (Par. [0009]).
Regarding claim 5, Livingston discloses the respiratory assistance system of claim 1, wherein the first and second acoustic transmitters are a matched pair of acoustic transmitters (Par. [0023] discloses two ultrasonic transmitters thus the acoustic transmitters being matched; Fig. 1 acoustic transmitters (18a) and (18b)).
Regarding claim 10, Livingston discloses the respiratory assistance system of claim 1, wherein the one or more characteristics of the gases flow comprise one or more of a gases concentration or a gases flow rate (Par. [0007]; Par. [0025]; Par. [0036]-Par. [0037]).
Regarding claim 11, Livingston discloses the respiratory assistance system of claim 1, wherein the gases concentration comprises an oxygen concentration (Par. [0007]; Par. [0025]).
Regarding claim 12, Livingston discloses the respiratory assistance system of claim 1, wherein the one or more acoustic receivers are located within the gases flow path (Par. [0009]; Par. [0024] Fig. 1 receiver (20) within gas flow path (22) and (23)).
Regarding claim 13, the device of Livingston discloses the respiratory assistance system of claim 1, wherein the hardware processor is configured to estimate a temperature of the one or more acoustic receivers using a measured temperature of gases in the flow path (Par. [0010]; Par. [0025]; Par. [0035]-Par. [0038]; discloses the use of sonic waves to determine the temperature and concentration of the gas flow through the housing, thus estimating the temperature at each acoustic receiver).
Regarding claim 14, Livingston discloses the respiratory assistance system of claim 1, wherein a temperature sensor and flow rate sensor, wherein the hardware processor is configured to be in communication with the temperature sensor and flow rate sensor to determine the one or more characteristics of the gases flow (Par. [0009]- Par. [0010]; Par. [0025]- Par. [0026]).
Regarding claim 21, Livingston discloses the respiratory assistance system of claim 1, wherein the first and second acoustic transmitters are ultrasonic transmitters (Par. [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681), as applied to Claim 1. 
Regarding claim 7, the device of Livingston discloses the respiratory assistance system of claim 1 and further discloses the one or more acoustic receivers are located between and spaced from the first and second acoustic transmitters at a sufficient distance (Par. [0024]; Fig. 1 shows receiver (20) between transmitters (18a) and (18b)).
Livingston does not explicitly disclose mitigating near-field effects.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to mitigate near field effects. The skilled artisan would have been motivated to make the modification because it is well known in the art that mitigating near-field effects reduce the inductive and capacitive effects from the sensors in the system.
Regarding claim 19, the embodiment of figure 1 of Livingston discloses the respiratory assistance system of claim 1.
Livingston discloses the pathway of the gases flow path from the first position (closest to 14) to the second position (closest to 16) upon which the acoustic transmitters 18a and 18b receive the gaseous flow to facilitate the emerging acoustic signals, whereby an intermediary region contains the receiver (20) as well as a reflector (24).  Explicitly, Livingston states “The receiver 20 may be stationed within a short piece of hollow tubing 23 that is in fluid communication with the interior of the acoustical pipe 22 of the acoustical housing 12, as shown in FIG. 1.” (Para 0024) and “The acoustical housing 12 may include an acoustical reflector 24 positioned near the receiver 20 to deflect at least some of the sonic waves emitted from the two transmitters 18a, 18b in a direction toward the ultrasonic receiver 20.” wherein “The reflector 24 preferably reflects some of the sound waves into the hollow tubing 23, but allows the gas flowing through the housing 12 to flow past the reflector 24 and on toward the outlet port 16.” (Para 0025).  The presence of the fluid communication between the first position and the second position in collaboration with the reflector (24) effectively provides a curvature to the flow path as the gases which would impinge upon the reflector (24) must deflect around the structure in order to arrive at the “gas outlet port 16” near the second position.  Thus, the flow of gases in line with and impending to impinge with the reflector 24 must include a curved flow path; whilst, the gases below the 24 and avoiding impingement with the reflector 24 have a straight flow path.  
Nevertheless, to expedite prosecution Primary Examiner provides an additional analysis addressing the features of Livingston which does not disclose the gases flow path between the first position and the second position comprises a curved flow path
However, the embodiment of figure 3 teaches the gases flow path between the first position and the second position comprises a curved flow path (Par. [0028]; Fig. 3 shows a curved flow path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have a curved flow path. The skilled artisan would have been motivated to make the modification in order to reduce the overall length of the housing (Livingston, Par. [0028]). 
Regarding claim 20, the embodiment of figure 1 of Livingston discloses the respiratory assistance system of claim 1.
Livingston discloses the pathway of the gases flow path from the first position (closest to 14) to the second position (closest to 16) upon which the acoustic transmitters 18a and 18b receive the gaseous flow to facilitate the emerging acoustic signals, whereby an intermediary region contains the receiver (20) as well as a reflector (24).  Explicitly, Livingston states “The receiver 20 may be stationed within a short piece of hollow tubing 23 that is in fluid communication with the interior of the acoustical pipe 22 of the acoustical housing 12, as shown in FIG. 1.” (Para 0024) and “The acoustical housing 12 may include an acoustical reflector 24 positioned near the receiver 20 to deflect at least some of the sonic waves emitted from the two transmitters 18a, 18b in a direction toward the ultrasonic receiver 20.” wherein “The reflector 24 preferably reflects some of the sound waves into the hollow tubing 23, but allows the gas flowing through the housing 12 to flow past the reflector 24 and on toward the outlet port 16.” (Para 0025).  The presence of the fluid communication between the first position and the second position in collaboration with the reflector (24) effectively provides a curvature to the flow path as the gases which would impinge upon the reflector (24) must deflect around the structure in order to arrive at the “gas outlet port 16” near the second position.  Thus, the flow of gases in line with and impending to impinge with the reflector 24 must include a curved flow path; whilst, the gases below the 24 and avoiding impingement with the reflector 24 have a straight flow path.  
Nevertheless, to expedite prosecution Primary Examiner provides an additional analysis addressing the features of Livingston which does not disclose the gases flow path between the first position and the second position comprises a portion of the flow path having a straight flow path.
However, the embodiment of figure 3 teaches the gases flow path between the first position and the second position comprises a portion of the flow path having a straight flow path. (Par. [0028]]; Fig. 3 shows a portion of the flow path being straight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have a straight portion between the first and second position. The skilled artisan would have been motivated to make the modification in order to emit the sound waves directly into the interior of the acoustical pipe (Par. [0028]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681), as applied to Claim 14, in view of Barker (U.S. Pat. 2015/0059745).
Regarding claim 15, the device of Livingston the respiratory assistance system of claim 1, but does not disclose the flow rate sensor is a heated temperature sensing element.
However, Barker teaches the flow rate sensor is a heated temperature sensing element (Par. [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have the flow rate sensor as a heated temperature sensing element as taught by Barker. The skilled artisan would have been motivated to make the modification in order to determine the need for a temperature correction based on the flow rate signal (Barker, Par. [0031]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681), as applied to Claim 14, in view of Kreitzer (U.S. PG Pub. 2008/0270093).
Regarding claim 18, the device of Livingston discloses the respiratory assistance system of claim 1, wherein the processor is configured to compute a parameter of the first and second acoustic transmitters or the one or more acoustic receivers based on a flow rate measured by the flow rate sensor (Par. [0035]- Par. [0038]).  
Although Livingston discloses the concept of “calibration” as a methodology utilized by the system - “The housing 12 can maintain calibration better due to the incorporation of a PCB board with the plastic housing 12, thus improving the dimensional stability between the transmitting and receiving transducers.” (Para 0030); and “O.sub.1 is an offset value that may be determined during calibration of the device 10” (Para 0037 and 0038).
Livingston does not explicitly disclose computing a calibration parameter.
However, Kreitzer teaches a calibration parameter (Par. [0024]; Par. [0027]; Par. [0029])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate computing a calibration parameter as taught by Kreitzer. The skilled artisan would have been motivated to make the modification in order to ensure a patient is receiving the correct airflow in the event of a changing flow rate. 

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681), as applied to Claim 1, in view of Flint (2009/0266359). 
Regarding claim 22, the device of Livingston discloses the respiratory assistance system of claim 1, but does not disclose a blower.
However, Flint teaches a blower (Par. [0011]; Fig. 1 blower (10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate a blower as taught by Flint. The skilled artisan would have been motivated to make the modification in order to provide sufficient airflow to a patient.
Regarding claim 27, the modified device of Livingston discloses the respiratory assistance system of claim 1 and 22, and further discloses a first and second acoustic transmitters (18a) and (18b), acoustic receiver (20) within housing (12) and (32)). 
The modified device of Livingston does not explicitly disclose the blower is within a non-removable sensor module or blower/sensor module.
However, Flint teaches the blower is within a non-removable sensor module or blower/sensor module (Fig. 1 acoustic sensors (22) and (23), blower (10) and controller (13) within housing (1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate the blower is within a non-removable sensor module or blower/sensor module as taught by Flint. The skilled artisan would have been motivated to make the modification in order to provide a compact design for using acoustic transmitters and receivers in a respiratory device.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681) in view of Flint (2009/0266359), as applied to Claim 22, and further in view of Barker (U.S. Pat. 2015/0059745). 
Regarding claim 23, the modified device of Livingston discloses the respiratory assistance system of claim 1 and 22 but does not disclose the blower is configured to provide a high flow therapy to a patient.
However, Barker teaches the blower is configured to provide a high flow therapy to a patient (Par. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to have the blower configured to provide a high flow therapy as taught by Barker. The skilled artisan would have been motivated to make the modification in order to provide a patient with the correct and necessary air flow. 

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681), as applied to Claim 1, in view of Aarts (U.S. PG Pub. 2016/0354040). 
Regarding claims 2 and 6, the device of Livingston discloses the respiratory assistance system of claim 1, but does not disclose the one or more acoustic receivers are two acoustic receivers said acoustic receivers being microphones.
However, Aarts teaches the one or more acoustic receivers are two acoustic receivers said acoustic receivers being microphones (Par. [0029]; Par. [0058]; Par. [0089]; Fig. 1 microphone sensors (10a) and (10b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate the one or more acoustic receivers are two acoustic receivers said acoustic receivers being microphones as taught by Aarts. The skilled artisan would have been motivated to make the modification in order to detect the airway narrowing to determine whether a hypopnea is caused by the upper airway narrowing or by a reduction of respiratory drive (Aarts, Par. [0008]). 
 Regarding claim 3, the modified device of Livingston discloses the respiratory assistance system of claim 1 and 2, but does not disclose one acoustic receiver is downstream of another acoustic receiver.
However, Aarts teaches one acoustic receiver is downstream of another acoustic receiver (Fig. 1 acoustic sensor (10b) is downstream of Acoustic sensor (10a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Livingston to incorporate one acoustic receiver is downstream of another acoustic receiver as taught by Aarts. The skilled artisan would have been motivated to make the modification in order to detect the airway narrowing to determine whether a hypopnea is caused by the upper airway narrowing or by a reduction of respiratory drive (Aarts, Par. [0008]).

Claim 157 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PG Pub. 2002/0062681) in view of Farbarik (2008/0110459). 
As to Claim 157, Livingston discloses a respiratory apparatus system (Figures 1 and 8) having one or more acoustic receivers (20) positioned between the first acoustic transmitter (18a) and the second acoustic transmitter (18b).  Yet, does not expressly disclose the configuration of the positioning “on the same axis”. 
Farbarik teaches a respiratory assistance system (14, “Ventilation system 14 may include a gas delivery system 24 and/or one or more other components 26 associated with providing breathing assistance to patient 12. Gas delivery system 24 may generally be operable to generate, supply, and/or deliver gas toward patient 12.” Para 0029, best seen Figure 7) configured to provide a flow of gases (via 24, “gas delivery system 24”) to a patient (12), the system comprising a first acoustic transmitter (44), a second acoustic transmitter (46), and one or more receivers (40) located between the first acoustic transmitter (44) and the second acoustic transmitter (46), as shown in Figure 7. 
Regarding the remaining limitations to the configuration placement, Farbarik teaches the “speaker 40 and sensors 44 and 46 may be placed at any suitable location or locations and in any suitable orientation for sensing noise associated with system 10A.”, wherein “reference sensor 44 may be located near blower 24, speaker 40 may be located further from blower 24 (e.g., generally downstream from reference sensor 44 ALONG gas outlet conduit 204 or another conduit or duct), and feedback sensor 46 may be located near speaker 40 (e.g., downstream from speaker 40 ALONG gas outlet conduit 204 or another conduit or duct).” (Para 0096).  Consequently, the configuration of the first acoustic transmitter (44) is in or near the gas inlet (via 24), the receiver (40) is “downstream from reference sensor 44 ALONG gas outlet conduit 204”, and the second acoustic transmitter (46) is in or near the gas outlet (16, patient interface) in a location “downstream from speaker 40 ALONG gas outlet conduit 204”.  In an additional consideration of the configuration, Farbarik teaches “speaker 40 and/or feedback sensor 46 may be located at, or integrated into, patient interface 16 and/or connection system 18.” (Para 0099).  
Thus, the resultant effect of the configuration of the one or more receivers (40) located between the first acoustic transmitter (44) and the second acoustic transmitter (46) is the placement of these devices “ALONG gas outlet conduit 204” where they may be “located at, or integrated into” the gaseous flow path in order to “detect noise caused by blower 24 and send noise signals to noise processing system 32” such that the “Noise processing system 32 may generate noise control signals for output by speaker 40 based on the signals received from both reference sensor 44 and feedback sensor 46. Noise processing system 32 may use any suitable algorithms and techniques to generate noise control signals for controlling (e.g., reducing/canceling and/or leveling/smoothing) the noise generated by blower 24.” (Para 0097).  Whereby the system of Farbarik controls the “noise caused by breathing assistance system 10 that may be heard by the patient, an operator of system 10, or others within audible range.” (Para 0021). 
Should Applicant respectfully continue to disagree with the teachings of Livingston in view of Farbarik, it is noted this “on the same axis” limitation is obvious to try from a finite number of predictable results having an reasonable expectation for success whereby the resultant effect remains the ability of the noise to be detected and controlled for the sake of the patient, operators, and others in order to reduce noise pollution whilst the patient is operating the respiratory assistance system.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the configuration of the respiratory apparatus system of Livingston to be “on the same axis” as taught by Farbarik to be a known manner of detecting and controlling nose to limit noise pollution caused by the operation of the respiratory apparatus system. 

Response to Arguments
Applicant's arguments,  filed May 11, 2022, have been fully considered but they are not persuasive.
Although Primary Examiner appreciates Applicant’s amendment incorporating the newly limitations to require “one or more acoustic receivers positioned in the gaseous flow path between the first position and the second position”, Primary Examiner notes despite Applicant’s assertions the breadth and scope of this limitation does not appear to preclude the teachings of Livingston.  
In particular, the gaseous flow path extends from the first position (closest to 14) to the second position (closest to 16) upon which the acoustic transmitters 18a and 18b receive the gaseous flow to facilitate the emerging acoustic signals.  The presence of the acoustic receiver (20) is located between the first and second positions as shown in Figure 1 and further is a part of the gaseous flow path as the pathway along 22 does not preclude or prevent the passage of gases to the acoustic receiver (20) as shown.  The presence of “acoustical reflector 24” does not preclude or prevent the configuration whereby “The receiver 20 may be stationed within a short piece of hollow tubing 23 that is in fluid communication with the interior of the acoustical pipe 22 of the acoustical housing 12, as shown in FIG. 1.” Para 0024). Further, Livingston explicitly states “The reflector 24 preferably reflects some of the sound waves into the hollow tubing 23, but allows the gas flowing through the housing 12 to flow past the reflector 24 and on toward the outlet port 16.” (Para 0025).   Thus, the assertion made by the amendment incorporating the language “in the gaseous flow path” does not appear to overcome the features of Livingston which clearly disclose “fluid communication” of the receiver 20 within the gaseous flow path of 22 as bounded by the flow of gases from the first position (closest to 14) to the second position (closest to 16) such that it “allows the gas flowing through the housing 12 to flow past the reflector 24 and on toward the outlet port 16”.
Therefore, the construction of Livingston meets the newly claimed limitations. 
With respect to the newly added limitation of Claim 157 requiring the configuration of the positioning “on the same axis”, Primary Examiner presents newly located reference Farbarik (2008/0110459).
Farbarik teaches a respiratory assistance system (14, “Ventilation system 14 may include a gas delivery system 24 and/or one or more other components 26 associated with providing breathing assistance to patient 12. Gas delivery system 24 may generally be operable to generate, supply, and/or deliver gas toward patient 12.” Para 0029, best seen Figure 7) configured to provide a flow of gases (via 24, “gas delivery system 24”) to a patient (12), the system comprising a first acoustic transmitter (44), a second acoustic transmitter (46), and one or more receivers (40) located between the first acoustic transmitter (44) and the second acoustic transmitter (46), as shown in Figure 7. 
Regarding the remaining limitations to the configuration placement, Farbarik teaches the “speaker 40 and sensors 44 and 46 may be placed at any suitable location or locations and in any suitable orientation for sensing noise associated with system 10A.”, wherein “reference sensor 44 may be located near blower 24, speaker 40 may be located further from blower 24 (e.g., generally downstream from reference sensor 44 ALONG gas outlet conduit 204 or another conduit or duct), and feedback sensor 46 may be located near speaker 40 (e.g., downstream from speaker 40 ALONG gas outlet conduit 204 or another conduit or duct).” (Para 0096).  Consequently, the configuration of the first acoustic transmitter (44) is in or near the gas inlet (via 24), the receiver (40) is “downstream from reference sensor 44 ALONG gas outlet conduit 204”, and the second acoustic transmitter (46) is in or near the gas outlet (16, patient interface) in a location “downstream from speaker 40 ALONG gas outlet conduit 204”.  In an additional consideration of the configuration, Farbarik teaches “speaker 40 and/or feedback sensor 46 may be located at, or integrated into, patient interface 16 and/or connection system 18.” (Para 0099).  
Thus, the resultant effect of the configuration of the one or more receivers (40) located between the first acoustic transmitter (44) and the second acoustic transmitter (46) is the placement of these devices “ALONG gas outlet conduit 204” where they may be “located at, or integrated into” the gaseous flow path in order to “detect noise caused by blower 24 and send noise signals to noise processing system 32” such that the “Noise processing system 32 may generate noise control signals for output by speaker 40 based on the signals received from both reference sensor 44 and feedback sensor 46. Noise processing system 32 may use any suitable algorithms and techniques to generate noise control signals for controlling (e.g., reducing/canceling and/or leveling/smoothing) the noise generated by blower 24.” (Para 0097).  Whereby the system of Farbarik controls the “noise caused by breathing assistance system 10 that may be heard by the patient, an operator of system 10, or others within audible range.” (Para 0021). 
Should Applicant respectfully continue to disagree with the teachings of Livingston in view of Farbarik, it is noted this “on the same axis” limitation is obvious to try from a finite number of predictable results having an reasonable expectation for success whereby the resultant effect remains the ability of the noise to be detected and controlled for the sake of the patient, operators, and others in order to reduce noise pollution whilst the patient is operating the respiratory assistance system.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the configuration of the respiratory apparatus system of Livingston to be “on the same axis” as taught by Farbarik to be a known manner of detecting and controlling nose to limit noise pollution caused by the operation of the respiratory apparatus system. 
In light of the aforementioned reasoning, the non-final rejections of the claims have been made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785